                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

DARRIUS COLE,                                  )
                                               )
       Plaintiff,                              )       Jury Demanded
                                               )
v.                                             )       Case No. ________________
                                               )
TENNESSEE VALLEY AUTHORITY                     )
BOARD OF DIRECTORS,                            )
                                               )
       Defendant.                              )

                                           COMPLAINT

       Plaintiff sues Defendant and shows the Court as follows:

                                         I. JURISDICTION

       1.      The jurisdiction of this Court is invoked by Plaintiff pursuant to 42 U.S.C. §2000e-5,

42 U.S.C. §2000e-16, and 28 U.S.C. §1331, to secure protection and redress for the deprivation of

rights granted by the Rehabilitation Act, 29 U.S.C. §791, and Title VII of the Civil Rights Act, 42

U.S.C. §2000e-16, providing for legal and injunctive relief against disability and race discrimination

in federal employment.

       2.     The acts complained of herein took place in Hamilton County, Tennessee. Thus, venue

is proper under 28 U.S.C. §1391(b)(2).

                                II. NATURE OF PROCEEDING

       3.      This is a proceeding for back pay and benefits due Plaintiff; for compensatory

damages; for injunctive relief requiring Defendant to cease its discriminatory practices; prejudgment

interest and attorney fees; and for such additional damages and costs as may be necessary to effectuate

the purposes of the Rehabilitation Act and Title VII, and to make Plaintiff whole.




      Case 1:20-cv-00073 Document 1 Filed 03/19/20 Page 1 of 9 PageID #: 1
                                       III. THE PARTIES

       4.      At all times relevant to this lawsuit, Plaintiff was a resident of Hamilton County,

Tennessee.

       5.      Defendant Tennessee Valley Authority (“TVA”) is an executive branch corporate

agency and instrumentality of the United States of America. The head of TVA is its corporate board

of directors, which is the proper party defendant to be sued pursuant to 42 U.S.C. §2000e-16(c) and

16 U.S.C. §831a. TVA conducts business and employs many individuals in Hamilton County,

Tennessee.

       6.      As a federal agency, TVA is subject to the Rehabilitation Act, 29 U.S.C. §701 et seq.,

including the Act’s prohibitions of disability discrimination, 29 U.S.C. §791, which provision also

expressly adopts the provisions of Title I of the Americans with Disabilities Act, 42 U.S.C. §12101

et seq. TVA is also subject to Title VII’s prohibition of race discrimination, 42 U.S.C. §2000e-16.

                     IV. FACTUAL BASES OF PLAINTIFF’S CLAIMS

       7.      Plaintiff is African American.

       8.      Plaintiff suffers from a gastrointestinal disorder known as Irritable Bowel Syndrome

(“IBS”). Plaintiff’s IBS is a permanent physiological impairment, for which he has been diagnosed

and has received – and continues to receive – treatment and medication. Plaintiff’s IBS substantially

limits the normal functioning of digestion and his ability to control his bowels.

       9.      In March 2018, TVA hired Plaintiff to undergo training as part of the Nuclear

Student Generating Plant Operator (“NSGPO”) program at TVA’s Sequoyah Nuclear Plant

(“SQN”) in Hamilton County, Tennessee. Upon completion of the two-year NSGPO program,

Plaintiff would be qualified to perform the role of a non-licensed Assistant Unit Operator.




                                                 2

     Case 1:20-cv-00073 Document 1 Filed 03/19/20 Page 2 of 9 PageID #: 2
          10.   TVA hired 21 individuals to begin as trainees in the NSGPO program at SQN in

the spring of 2018. Of the 21 trainees hired, only one was African American (Plaintiff), and only

one had a disability (Plaintiff).

          11.   The NSGPO program at SQN is overseen by the Local Joint Training

Subcommittee (“LJTS”), which is comprised of members of management, human resources, and

the union. The LJTS has authority to issue discipline to a trainee and to recommend that a trainee

be removed from the program.

          12.   Overall, Plaintiff’s academic performance in the NSGPO program was satisfactory.

          13.   During the first several months of the NSGPO program, Plaintiff missed classes

and/or was late to class because of IBS-related reasons, including medical appointments and

emergencies. On several occasions, because of IBS symptoms, Plaintiff was present at the training

facility – but in the bathroom – when morning attendance was taken.

          14.   In May 2018, Plaintiff advised John Grace (Operations Training Supervisor), Stacy

Harvey (Lead Instructor) and David Williams (union steward and member of the LJTS) of his IBS

and the problems that his IBS was causing related to attendance. Harvey instructed Plaintiff to

report to TVA’s on-site medical facility for examination.

          15.   The TVA medical department advised Grace and Harvey to accommodate

Plaintiff’s IBS by allowing him to sit near the classroom door and to allow frequent bathroom

breaks.

          16.   Without warning, on June 26, 2018, Plaintiff received a letter of remediation from

Grace. According to NSGPO program rules, a remediation is a disciplinary tool designed to

address academic deficiencies. However, Plaintiff’s June 2018 remediation was for attendance.




                                                3

      Case 1:20-cv-00073 Document 1 Filed 03/19/20 Page 3 of 9 PageID #: 3
        17.     Issuing remediation for attendance was unprecedented; it had never previously

happened.

        18.     Alarmingly, the June 2018 remediation reflected absences and tardies that were

attributable to Plaintiff’s IBS.

        19.     Lead Instructor Harvey overly scrutinized and documented Plaintiff’s attendance

record, entering multiple notations (referred to as a Condition Report or “CR”) about Plaintiff’s

attendance into a TVA database. Several notations were completely inaccurate and gave the false

impression that Plaintiff had not followed proper protocol in reporting absences or tardies.

        20.     Plaintiff always followed proper protocol in reporting absences or tardies to

management and his instructors. Furthermore, in reporting absences or tardies, he always gave

notice that they were attributable to his IBS.

        21.     While Plaintiff was issued a remediation for alleged poor attendance, a similarly-

situated comparator (Ian Hamilton – white, no disability) had more absences and tardies than

Plaintiff during the first three months of the NSGPO program. Despite his poor attendance record,

Hamilton was not issued a remediation in June 2018.

        22.     Remediation was a serious disciplinary measure. According to NSGPO program

rules, two remediations result in automatic removal of the trainee from the program.

        23.     After receiving the June 2018 remediation, Plaintiff complained to Training

Supervisor Grace and Grace’s supervisor (Kevin Michael) that he was being discriminated against

based upon his disability and race. Additionally, Plaintiff complained to union steward Williams

that he was being singled out for unfair treatment on the basis of his disability and race.

        24.     In early October 2018, Williams advised Plaintiff that the LJTS was recommending

a second remediation because Plaintiff had been ten minutes late returning from lunch break for



                                                  4

      Case 1:20-cv-00073 Document 1 Filed 03/19/20 Page 4 of 9 PageID #: 4
an exam review in mid-September. Plaintiff was late for the exam review because he was unaware

of a last-minute time change. Fellow trainee Chris Hixson was also late for the exam review

because he (like Plaintiff) did not receive the late notification of the time change. Hixson,

however, received no reprimand.       Both Plaintiff and Hixson explained this justification to

Williams, but to no avail. Hixson further explained this justification to Training Superintendent

Kevin Michael (who was also a member of the LJTS), again to no avail.

        25.     On or about October 16, 2018, Plaintiff received a letter signed by Grace informing

him that his removal from the NSGPO program and termination of employment had been approved

and would become effective in 30 days. TVA terminated Plaintiff’s employment on November

16, 2018.

        26.     Prior to the LJTS’s recommendation to remove Plaintiff from the program,

Williams complained about Plaintiff’s pattern of disability-related absences. Williams expressed

concern that once Plaintiff completed the NSGPO program and became a qualified AUO in the

plant, Williams believed that Plaintiff allegedly would not be “reliable” because of his disability-

related absences.

        27.     On or about October 16, 2018, comparator trainee Ian Hamilton (white, no

disability) finally was issued a remediation for poor attendance. Since June 2018, Hamilton’s

attendance continued to be poor, as he often was tardy without prior approval, for reasons not

related to any disability.

        28.     After Plaintiff’s termination, Hamilton continued to have poor attendance. In the

fall of 2019, management recommended a second remediation and removal of Hamilton from the

NSGPO program. However, Williams actively opposed efforts of the other LJTS members to




                                                 5

      Case 1:20-cv-00073 Document 1 Filed 03/19/20 Page 5 of 9 PageID #: 5
remove Hamilton. When asked why Hamilton’s situation was any different than Plaintiff’s

situation, Williams stubbornly replied, “It just is.”

        29.      Only after Plaintiff’s EEO investigation was reopened for the purpose of reviewing

whether Hamilton was being treated more favorably than Plaintiff, was Hamilton issued a

proposed notice of termination and removal from the NSGPO program. Even then, Hamilton was

given the opportunity to resign in lieu of termination (which he did). Plaintiff was not given that

opportunity.

                                         V. CAUSES OF ACTION

        Count 1: Disability Discrimination

        30. Title I of the Americans with Disabilities Act (“ADA”) prohibits an employer from

discriminating against a qualified individual on the basis of disability in regard to personnel actions.

42 U.S.C. §12112(a). The standards of Title I of the ADA are incorporated by reference into the

Rehabilitation Act. 29 U.S.C. §791(f).

        31.      Plaintiff’s irritable bowel syndrome (IBS) (hereinafter referred to as “disability”)

constitutes a disability as that term is defined within the ADA inasmuch as Plaintiff’s disability

substantially limits the normal functioning of his digestive system and bowels; that he had a record

of disability; or in the alternative, that Plaintiff was regarded as having a disability.

        32.      TVA unlawfully discriminated against Plaintiff because of his disability by

subjecting Plaintiff to remediation efforts, removal from the NSGPO program, and termination of

Plaintiff’s employment, in violation of 29 U.S.C. §791. But for1 Plaintiff’s disability, TVA would



1
  Section 501 of the Rehabilitation Act borrows the causation standard from the Americans with Disabilities Act of
1990. 29 U.S.C. §791(g). The “sole cause” standard under §504 of the Rehabilitation Act does not apply to claims
brought under §501 of the Rehabilitation Act; rather, the ADA causation standard incorporated by 29 U.S.C. §791(g)
governs claims brought under §501. Pinkerton v. Spellings, 529 F.3d 513, 516–17 (5th Cir. 2008). “But-for” causation
is the standard that the Sixth Circuit applies under the ADA. Lewis v. Humboldt Acquisition Corp., 681 F.3d 312, 321
(6th Cir. 2012).

                                                         6

      Case 1:20-cv-00073 Document 1 Filed 03/19/20 Page 6 of 9 PageID #: 6
not have taken the aforementioned adverse employment actions against Plaintiff.

       33.    Title I of the ADA prohibits an employer from refusing to make reasonable

accommodations to the known mental limitations of an otherwise qualified individual with a disability

unless the employer can demonstrate that the accommodation would impose an undue hardship on

the operation of the business. 42 U.S.C. §12112(b)(5)(A). The ADA’s reasonable accommodation

requirement is incorporated by reference into the Rehabilitation Act. 29 U.S.C. §791(g).

       34.     TVA was fully aware that Plaintiff’s absences and tardies were related to his

disability. Plaintiff frequently requested that his disability-related absences and tardies be excused.

By using Plaintiff’s disability-related absences and tardies as justification for subjecting Plaintiff

to remediation efforts, removal from the NSGPO program, and termination of Plaintiff’s

employment, TVA unreasonably refused Plaintiff’s accommodation requests to excuse his

absences and tardies.

       Count 2: Race Discrimination

       35.     Title VII prohibits an employer from discriminating against an employee on the basis

of race in regard to personnel actions, including discipline, removal from employment duties, and

termination. 42 U.S.C. §2000e-16(a).

       36.     By subjecting Plaintiff to remediation efforts, removal from the NSGPO program,

and termination of Plaintiff’s employment, based on race, TVA violated Title VII.

       Count 3: Retaliation

       37.     By subjecting Plaintiff to remediation efforts, removal from the NSGPO program,

and termination of Plaintiff’s employment, based upon his complaints of disability and race

discrimination, TVA engaged in unlawful retaliation in violation of the Rehabilitation Act and

Title VII.



                                                  7

      Case 1:20-cv-00073 Document 1 Filed 03/19/20 Page 7 of 9 PageID #: 7
                 VI. EXHAUSATION OF ADMINISTRATIVE REMEDIES

       38.     On February 4, 2019, Plaintiff timely filed a formal complaint of discrimination and

retaliation with TVA’s Equal Opportunity Compliance (EOC) department, which complaint was

assigned EO File Number TVA-2019-0001. On March 16, 2020, TVA issued a Final Agency

Decision. Plaintiff therefore timely brings this action pursuant to 42 U.S.C. §2000e-16(c) and 29

C.F.R. §1614.407(b).

                                        VII. DAMAGES

       39.     As a result of the wrongful actions of TVA as described above, Plaintiff has suffered

both emotionally and financially. In particular, Plaintiff experienced emotional pain and mental

anguish as a result of TVA’s unlawful actions described herein. In addition, Plaintiff lost and will

continue to lose wages, employee benefits, and the chance at advancement within TVA because of

TVA’s unlawful actions. All of these damages were proximately caused by the aforementioned

unlawful actions of TVA.

                                 VIII. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays as follows:

       a.     That the Court issue and serve process upon TVA and require TVA to answer within

the time prescribed by law;

       b.       That upon the hearing of this cause, Plaintiff be awarded judgment for damages for

lost wages and employee benefits which he has lost from the date of TVA’s discriminatory actions;

       c.     That the Court issue an injunction requiring TVA to reinstate Plaintiff as a trainee to

the NSGPO program, or in the alternative, to award front pay in lieu thereof;

       d.      That Plaintiff be awarded additional compensatory damages, including damages for

emotional pain and mental anguish, pursuant to 42 U.S.C. §1981a;



                                                 8

     Case 1:20-cv-00073 Document 1 Filed 03/19/20 Page 8 of 9 PageID #: 8
       e.       That Plaintiff be awarded attorney fees, the costs of this action, litigation expenses,

and prejudgment interest, pursuant to 29 U.S.C. §794a and 42 U.S.C. §2000e-5;

        f.      That Plaintiff be awarded such other and further relief as the Court deems proper in

order to make Plaintiff whole under the Rehabilitation Act and Title VII, including any provisions

that are incorporated thereto or therein; and

       g.       Plaintiff demands a jury to try all claims and issues triable by a jury, pursuant to, but

not limited to, 42 U.S.C. §1981a(c).



                                                MIKEL & HAMILL PLLC

                                                By:     s/ Doug S. Hamill
                                                        Doug S. Hamill, BPR No. 22825
                                                        Attorney for Plaintiff
                                                        620 Lindsay Street, Suite 200
                                                        Chattanooga, TN 37403
                                                        Tel: (423) 541-5400
                                                        Fax: (423) 541-5401
                                                        dhamill@mhemploymentlaw.com




                                                   9

      Case 1:20-cv-00073 Document 1 Filed 03/19/20 Page 9 of 9 PageID #: 9
